

115 HR 4977 IH: Coal Refuse Reclamation Act
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4977IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2018Mr. Barletta introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a credit for certain facilities that remediate
			 and reclaim coal refuse sites in the United States by producing
			 electricity from coal refuse.
	
 1.Short titleThis Act may be cited as the Coal Refuse Reclamation Act. 2.Credit for coal refuse used to produce electricity at certain facilities (a)In generalSection 45(e) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(12)Coal refuse facilities
 (A)Determination of credit amountThe credit determined under this section (without regard to this subparagraph) for any taxable year shall be increased by an amount equal to $12 per ton of coal refuse used at a coal refuse facility to produce electricity at such facility during the 10-year period beginning on January 1, 2018.
 (B)Tons of coal refuseFor purposes of subparagraph (A), the tons of coal refuse used by an owner of a coal refuse facility shall be as set forth in Schedule 4, Part A (Fossil Fuel Stocks at the End of the Reporting Period and the Data Balance) of the U.S. Energy Information Administration Form-EIA923 Power Plant Operations Report (or any amended, successor, or similar form).
 (C)Credit eligibilityIn the case of a facility described in subparagraph (A), if the owner of such facility is not the producer of the electricity, the person eligible for the increase in credit determined under subparagraph (A) shall be the lessee or the operator of such facility.
 (D)Application of rulesRules similar to the rules of paragraphs (1), (3), and (5) of this subsection shall apply for purposes of determining the amount of any increase under this paragraph.
 (E)Exemption from passive and at-risk limitationsSections 465 and 469 shall not apply with respect to any increase under this paragraph.. (b)Coal refuse facility definedSection 45(d) of such Code is amended by adding at the end the following new paragraph:
				
 (12)Coal refuse facilityIn the case of a facility using coal refuse to produce electricity, the term coal refuse facility means any facility— (A)which was originally placed in service prior to January 1, 2018, and combusts coal refuse or fuel composed of at least 75 percent coal refuse by BTU energy value, and
 (B)uses— (i)at a minimum, a circulating fluidized bed combustion unit or a pressurized fluidized bed combustion unit equipped with a limestone injection system, for control of acid gases, and
 (ii)a fabric filter particulate emission control system.. (c)Coal refuseSection 45(c) of such Code is amended by adding at the end the following new paragraph:
				
 (11)Coal refuseThe term coal refuse means any waste coal, rock, shale, slurry, culm, gob, boney, slate, clay and related materials associated with or near a coal seam that are either brought aboveground or otherwise removed from a coal mine in the process of mining coal or that are separated from coal during the cleaning or preparation operations. Such term includes underground development wastes, coal processing wastes and excess spoil, but does not include overburden from surface mining activities..
 (d)Allowance of credit against alternative minimum taxSection 38(c)(4)(B)(v) of such Code is amended by inserting or section 45(e)(12) (relating to coal refuse facilities) before the comma at the end. (e)Advance payment of creditSubchapter B of chapter 65 of such Code is amended by adding at the end the following new section:
				
					6433.Elective payment for coal refuse facilities
 (a)In generalAny person electing the application of this section with respect to any eligible coal refuse facility shall be treated as making a payment against the tax imposed by subtitle A for the taxable year equal to the amount of the credit that would be determined under section 45 for such facility for such year. Except as provided in subsection (b), such payment shall be treated as made on the later of the due date of the return of such tax or the date on which such return is filed.
						(b)Quarterly election
 (1)In generalAt the close of any quarter of the taxable year of any taxpayer entitled to a credit with respect to an eligible coal refuse facility, if a claim is filed under this section, the Secretary shall pay (without interest) an amount equal to the credit determined under section 45 for such quarter, calculated as if such credit were determined on a quarterly basis and as if the tons of coal refuse under section 45(e)(12)(B) were reported quarterly on Schedule 4, Part A (Fossil Fuel Stocks at the End of the Reporting Period and the Data Balance) of the U.S. Energy Information Administration Form-EIA923 Power Plant Operations Report (or any amended, successor, or similar form).
 (2)Time for filing claimNo claim filed under this subsection (b) shall be allowed unless filed during the first quarter following the last quarter included in the claim.
 (3)Payment of claimNotwithstanding paragraph (1) of this subsection, if the Secretary has not paid pursuant to a claim filed under this section within 45 days of the date of the filing of such claim (20 days in the case of an electronic claim), the claim shall be paid with interest from such date determined by using the overpayment rate and method under section 6621.
 (c)Special rules for partnerships and S corporationsIn the case of an eligible coal refuse facility owned or used by a partnership or an S corporation— (1)the elections under subsection (a) or (b) may be made only by such partnership or S corporation,
 (2)such partnership or S corporation shall be treated as making the payment referred to in subsection (a) only to the extent of the proportionate share of such partnership or S corporation as is owned by persons who would be treated as making such payment if the property were owned or used by such persons, and
 (3)the return required to be made by such partnership or S corporation under section 6031 or 6037 (as the case may be) shall be treated as a return of tax for purposes of subsection (a).
 (d)Coordination with production creditsIn the case of any eligible coal refuse facility with respect to which an election is made under subsection (a) or (b), no credit shall be determined under section 45 with respect to such facility for the taxable year in which such election is made.
 (e)Eligible coal refuse facilityThe term eligible coal refuse facility means a facility eligible for a credit during the taxable year pursuant to section 45(d)(12). (f)Exclusion from gross incomeAny credit or refund allowed or made by reason of this section shall not be includible in gross income or alternative minimum taxable income.
 (g)RegulationsThe Secretary may by regulations prescribe the conditions, not inconsistent with the provisions of this section, under which payments may be made under this section..
 (f)Effective dateThe amendments made by this section shall apply to coal refuse used to produce electricity after December 31, 2017, in taxable years beginning after such date.
			